Citation Nr: 1343381	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right leg and right ankle injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to November 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a right leg and right ankle injury in a final decision issued in November 2005.

2.  The evidence received subsequent to the RO's November 2005 final rating decision includes VA treatment records and lay statements.

3.  The evidence submitted since the RO's November 2005 final rating decision includes evidence that was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim for service connection for residuals of a right leg and right ankle injury.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision which denied service connection for residuals of a right leg and right ankle injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2013).

2.  New and material evidence has not been presented since the November 2005 RO decision denying service connection for residuals of a right leg and right ankle injury; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran by means of a VA letter dated in January 2009.

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim, and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January 2009, and prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to reopen his service connection claim for residuals of a right leg and right ankle injury.  The 

notice letter defined the terms "new" and "material" evidence and advised the Veteran that his claim for service connection was previously denied because it was determined that his in-service injuries were acute and did not have any residuals.  The Veteran was further instructed not to submit repetitive or cumulative evidence.  He was also encouraged to identify outstanding pertinent evidence that VA could obtain on his behalf.  The Veteran received similar information in the March 2009 rating decision currently on appeal.  38 C.F.R. § 3.159.  Therefore, VA has met all statutory and regulatory notice provisions.

With respects to the claim to reopen entitlement to service connection for residuals of a right leg and right ankle injury, the Board notes that VA is not required to provide a medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a right leg and right ankle injury even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, a November 2005 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a right leg and right ankle injury.  He was notified of the decision but did not appeal or submit new evidence within the appeal period.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the November 2005 rating decision included the Veteran's service treatment records, VA treatment records, and a September 1994 VA examination report.  The service treatment records reveal that the Veteran incurred abrasions to his right leg and ankle in a June 1980 motorcycle accident.  At that time, swelling and "pain on dorsiflexion" of the right foot was also noted, but x-rays were negative.

A June 1994 VA treatment note reveals complaint of and treatment for recurrent right ankle swelling.  At that time, a diagnosis of traumatic arthritis was noted.  In a September 1994 VA examination, physical examination and x-rays revealed normal ankles, bilaterally.  No residuals of a right leg injury were noted.  Additionally, VA treatment notes from March 2005 show that x-rays and an "entire bone scan" revealed that the Veteran's ". . . . ankles had been rather normal."

Evidence received since the November 2005 rating decision includes VA treatment records, and the Veteran's lay statements.  VA treatment records consistently reveal normal findings on routine physical examination of the Veteran's lower extremities.  An April 2009 VA treatment report shows complaint of and treatment for a right foot injury, due to a "recent" fall.  The Veteran's statements reflect his belief that he 

had a current ankle injury as a result of the "documented accident while on active duty."

The evidence received since the November 2005 RO rating Board decision is "new," as it was not considered at the time of the prior determination.  However, this evidence is not "material" and it does not does not raise a reasonable possibility of substantiating the claim for service connection for residuals of a right leg and right ankle injury.  The evidence of record prior to November 2005 revealed that the Veteran experienced an in-service injury to his right leg and right ankle in 1980; and, that no residuals of the 1980 injury to the right leg and right ankle were established thereafter.  Evidence of record subsequent to November 2005 reveals an April 2009 treatment for injuries related to a "recent" fall.  In sum, the Veteran has failed to submit any additional evidence which indicates any residuals of the 1980 injury to the right leg and right ankle.  

The Board acknowledges the Veteran's lay statement that he has a current ankle injury as a result of the "documented accident while on active duty."  While the Veteran's statements are competent evidence as to the symptoms that he experienced, his statements are not competent evidence sufficient to diagnose residuals of a right leg and right ankle injury, or reliably relate it to his service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

For the reasons set forth above, none of the evidence added to the record since the November 2005 rating decision, either by itself or in the context of all the evidence, is material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a right leg and right ankle injury.  Therefore, the November 2005 rating decision remains final, and the claim of entitlement to service connection for residuals of a right leg and right ankle injury may not be reopened.
 

ORDER

New and material evidence having not been submitted, the appeal to reopen the claim of entitlement to service connection for residuals of a right leg and right ankle is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


